Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 1 of 15 PageID #: 148



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 PETER GITZIS, by guardian ad litem, IRINA
 GALANOVA; and IRINA GALANOVA,                                   NOT FOR PUBLICATION

                                  Plaintiffs,                    MEMORANDUM & ORDER
                                                                  19-CV-7273 (PKC) (RLM)
                    - against -                                    20-CV-175 (PKC) (RLM)

  SOFIYA NOZHNIK; LAW OFFICE OF
  SOFIYA NOZHNIK PLLC; VLAD
  PORTNOY; THE LAW OFFICES OF VLAD
  PORTNOY, P.C.; MARGARITA SHINDNES;
  and INTEGRATIVE ELDER CARE, LLC,

                                  Defendants.
  -------------------------------------------------------x
  PETER GITZIS, by guardian ad litem, IRINA
  GALANOVA; and IRINA GALANOVA

                                  Plaintiffs,

                    - against -

  MIDWIN CHARLES, AMANDA TAFFY,
  LESLEY M. DELIA, MOSHE MORTNER,
  LOREN BAILY-SCHIFFMAN, DANIEL
  ISAKOV, MARIA POGREBINSKY, and 40-
  50 BRIGHTON FIRST ROAD
  APARTMENTS CORP.,

                                  Defendants.
  -------------------------------------------------------x

 PAMELA K. CHEN, United States District Judge:

          Currently pending before the Court are two cases filed by Plaintiff Irina Galanova, Gitzis

 v. Nozhnik, No. 19-CV-7273, filed on December 30, 2019 (No. 19-CV-7273, Dkt. 1), and Gitzis

 v. Charles, No. 20-CV-175, filed on January 10, 2020 (No. 20-CV-175, Dkt. 1).1 Galanova filed




          1
              Unless otherwise noted, all citations to the record refer to the Docket in No. 19-CV-7273.
                                                             1
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 2 of 15 PageID #: 149



 these two cases on her own behalf and as the “guardian” of her husband,2 Plaintiff Peter Gitzis.

 (See No. 19-CV-7273, Dkt. 1, at ECF3 1; No. 19-CV-7273, Dkt. 1, at ECF 1.) Given the

 appearance of the signatures on the complaint, the Court presumes that Gitzis himself signed the

 complaint filed in No. 19-CV-7273, in addition to Galanova’s signature on his behalf as his

 “guardian.” (See Dkt. 1, at ECF 10.)

        The Complaint in No. 19-CV-7273 was brought against Sofiya Nozhnik, Esq., Law Office

 of Sofiya Nozhnik PLLC, Vlad Portnoy, Esq., the Law Offices of Vlad Portnoy, P.C., Margarita

 Shindnes, and Integrative Elder Care LLC. (Complaint, Dkt. 1, at ECF 1.) It alleges violations of

 the Americans with Disabilities Act (“ADA”) of 1990; 42 U.S.C. §§ 407, 1981, 1982, 1985, and

 1986; 18 U.S.C. §§ 1951 and 1957; the Due Process Clause of the Fourteenth Amendment; and

 assorted state law claims. (Id.) The Complaint in No. 20-CV-175 was asserted against Midwin

 Charles, Amanda Taffy, Lesley M. DeLia, Moshe Mortner, Justice Loren Baily-Schiffman, Daniel

 Isakov, Maria Pogrebinsky, and 40-50 Brighton First Road Apartments Corp. (No. 20-CV-175,

 Complaint, Dkt. 1, at ECF 1.) That complaint asserts claims under the same constitutional

 provisions and federal statutes, in addition to state law claims. (Id.)

        For the reasons stated on the record at the March 5, 2020 conference and the reasons set

 forth herein, the Court denies Galanova’s request for a default pertaining to Defendant Nozhnik

 (No. 19-CV-7273, Dkt. 12) and dismisses both complaints in their entirety, without leave to

 amend. The Court also issues a filing injunction against Plaintiff Galanova, specifically preventing



        2
         The Court notes that Galanova married Gitzis during the pendency of the two prior cases
 dismissed by the Court. See Galanova v. Portnoy, ___ F. Supp. 3d ___, 2020 WL 201714, at *2
 (S.D.N.Y. 2020).
        3
          Citations to “ECF” refer to the “Page ID” number generated by the Court’s CM/ECF
 docketing system and not the document’s internal pagination.

                                                   2
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 3 of 15 PageID #: 150



 her from bringing any additional actions relating to the State Court’s guardianship proceedings for

 Gitzis, both as an individual plaintiff and as the purported representative or guardian of Gitzis,

 without first seeking leave of the Court.

                                         BACKGROUND

        For purposes of this Memorandum and Order, the Court assumes the parties’ familiarity

 with the facts of this case.4 In brief, the two cases currently pending before this Court are two of

 at least seven cases brought in federal district courts in the Eastern and Southern Districts of New

 York within the last three years by Galanova on her own and/or her husband’s behalf, alleging the

 same or substantially similar claims pertaining to state guardianship proceedings. In 2012, Gitzis

 suffered a stroke, which caused permanent functional deficiencies. See Gitzis, 2020 WL 978826,

 at *1. Thereafter, Gitzis was referred to Adult Protective Services due to concerns that he was

 being financially exploited, and the City of New York initiated guardianship proceedings. Id.

 Galanova, who had held Plaintiff Gitzis’s power-of-attorney, was suspended from that role. Id.

 In 2017, Defendant Portnoy was appointed as Guardian of Property for Gitzis. Id. (See also Jan.

 21, 2020 State Order to Show Cause, Dkt. 19-1, at ECF 124.) Defendant Sofiya Nozhnik, Esq.,

 was appointed Guardian of Person for Gitzis in 2019. Gitzis, 2020 WL 978826, at *1. (See also

 Jan. 21, 2020 State Order to Show Cause, Dkt. 19-1, at ECF 124.) On January 9, 2020, Gitzis was

 removed from Galanova’s residence “out of concern for [his] safety and well-being.” (See Dkt. 8

 at ECF 43; see also Defendant Nozhnik’s Affirmation of Urgency, Dkt. 8-2.)




        4
          For a fuller discussion of the underlying facts and the state court proceedings, see Gitzis
 v. Salzman, No. 20-CV-1019 (BMC) (RLM), 2020 WL 978826, at *1–3 (E.D.N.Y. Feb. 28, 2020);
 Galanova, 2020 WL 201714, at *1–3; Galanova v. Portnoy, Nos. 17-CV-3179, 18-CV-3212
 (PKC) (RLM), 2018 WL 3824126, at *1–2 (E.D.N.Y. Aug. 10, 2018).

                                                  3
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 4 of 15 PageID #: 151



        Since the commencement of the state guardianship proceedings, Galanova has brought

 multiple lawsuits in the Eastern and Southern Districts of New York challenging different aspects

 of the state court’s decisions. See, e.g., Gitzis, 2020 WL 978826, at *3–4 (ruling on substantially

 similar claims as the ones asserted in these complaints and dismissing a claim brought against the

 undersigned); Galanova, 2020 WL 201714, at *4–8 (finding that Gitzis lacked capacity to sue and

 was not able to represent himself, that Galanova could not represent Gitzis since she is not an

 attorney, that the Rooker-Feldman doctrine and res judicata precluded the court’s jurisdiction, and

 that Galanova otherwise failed to state a claim); Galanova, 2018 WL 3824126, at *3–5 (dismissing

 two lawsuits brought against the Guardian of Property). (See also Gitzis v. Baily-Schiffman,

 S.D.N.Y. No. 19-CV-7545, Dkt. 8 (dismissing case asserted against, inter alia, Justice Baily-

 Schiffman, the Commissioner of the Department of Social Services of the City of New York, and

 the property and personal guardians).)

                                          DISCUSSION

 I.     Motions Relating to Service and Default in No. 19-CV-7273

        At the outset, the Court notes that there was an error on the Docket Sheet for No. 19-CV-

 7273, leading to some confusion about proper service. When the Docket Sheet was initially

 prepared, rather than listing Defendant Nozhnik separately from her law office (collectively the

 “Nozhnik Defendants”), it mistakenly grouped them together as a single defendant.5 Due to that

 error, the Clerk of Court did not issue the sufficient number of summonses, and it is unclear

 whether the summonses that were issued were for Nozhnik and/or her law office. The Court

 assumes that this error contributed to the confusion over service. That error has now been fixed.



        5
          The same error occurred with respect to Defendant Portnoy and his law office, which was
 separately named as a defendant.

                                                 4
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 5 of 15 PageID #: 152



 However, for this reason, the Court denies the Nozhnik Defendants’ motion to dismiss to the extent

 they argue insufficient service of process and denies Plaintiffs’ request for a Certificate of Default

 as to Defendant Nozhnik. (Dkt. 12.)

 II.    Dismissal of Nos. 19-CV-7273 and 20-CV-175

        “The district court has the power to dismiss a complaint sua sponte for failure to state a

 claim, so long as the plaintiff is given notice and the opportunity to be heard.” Wachtler v. County

 of Herkimer, 35 F.3d 77, 82 (2d Cir. 1994) (internal quotation marks and citations omitted); see

 also Mir v. Zucker, No. 19-CV-6374 (CM), 2019 WL 5693695, at *1 (S.D.N.Y. Nov. 1, 2019)

 (quoting Wachtler in support of the same principle). Plaintiffs here have been afforded ample

 opportunity to be heard in both cases. In addition to the Order to Show Cause allowing Plaintiffs

 to demonstrate why these cases should not be dismissed, issued by this Court on January 15, 2020,

 the Court permitted Plaintiffs to file a supplemental letter by February 5, 2020 in response to the

 Nozhnick Defendants’ motion to dismiss in No. 19-CV-7273, and again permitted supplemental

 briefing after scheduling a conference, with a due date of February 26, 2020. Aside from Plaintiff

 Galanova’s January 28, 2020 letter explaining why Gitzis could not show cause (Dkt. 8), and her

 February 4, 2020 letters addressing the purported default by the Nozhnick Defendants and

 Galanova’s attempt to retain an attorney (Dkts. 11, 12), Galanova opted not to substantively reply

 to the show cause orders relating to the motions to dismiss or the filing injunction.

        The Court now dismisses both complaints, in their entirety. The Court dismisses the

 federal claims brought by Gitzis without prejudice as he is unable to assert claims on his own

 behalf and Galanova may not bring claims as his guardian. The remaining federal claims asserted

 in the complaints are dismissed without prejudice under the Rooker-Feldman doctrine and,

 alternatively, because they fail to state a claim upon which relief can be granted. The Court also



                                                   5
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 6 of 15 PageID #: 153



 declines to assert supplemental jurisdiction over the remaining state law claims and dismisses them

 without prejudice.6 See Valencia ex rel. Franco v. Lee, 316 F.3d 299, 305 (2d Cir. 2003); see

 also Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998) (“In general, where the federal claims

 are dismissed before trial, the state claims should be dismissed as well.”).

        A.     Proper Plaintiffs

        The Court dismisses all claims Gitzis asserts on his own behalf in No. 19-CV-7273, and

 all claims Galanova asserts on his behalf as his guardian. A plaintiff’s ability to sue is determined

 “by the law of the individual domicile.” Fed. R. Civ. P. 17(b)(1). Under New York law, the only

 way for an adult who has been declared legally incompetent to appear in a lawsuit is via his

 guardian. See N.Y.C.P.L.R. § 1201 (“[A] person judicially declared to be incompetent shall appear

 by the committee of his property.”) (emphasis added); see also James v. New York, 415 F. App’x

 295, 297 (2d Cir. 2011) (summary order) (“[T]he district court must not reach the merits of a claim

 filed on behalf of an incompetent person who is not properly represented by a suitable guardian

 and through counsel.” (citation omitted)).       Defendant Portnoy “was judicially appointed as

 Guardian for Gitzis by the New York State Supreme Court, Kings County after Gitzis was found

 to be incapacitated. Therefore, Portnoy alone may maintain suit on Gitzis’s behalf and Gitzis is

 legally unable to represent himself pro se.” Galanova, 2020 WL 201714, at *4. “Additionally,

 once a guardian is appointed for an incapacitated person, litigation against the guardian as

 representative of the incapacitated person should not proceed without the permission of the court

 which appointed the guardian.” Id. at *4 n.8 (citing Terry v. County of Suffolk, N.Y., 654 F. App’x

 5, 6 (2d Cir. 2016) (summary order); Wright v. Rickards, 942 N.Y.S.2d 153, 154 (N.Y. App. Div.


        6
          The Court declines to reach the Nozhnik Defendants’ arguments pertaining to res judicata
 and collateral estoppel (see Dkt. 7, at 2), as there are other sufficient grounds on which to rest this
 decision.

                                                   6
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 7 of 15 PageID #: 154



 2012)). There have been no allegations that Gitzis requested or was granted permission by the

 state court that appointed Portnoy Gitzis’s property guardian to commence this action. All of

 Plaintiff Gitzis’s claims in both complaints are, therefore, dismissed without prejudice. See James,

 415 F. App’x at 297.

         B. Subject Matter Jurisdiction

         Plaintiffs’ claims must also be dismissed pursuant to the Rooker-Feldman doctrine, which

 “establishes ‘the clear principle that federal district courts lack jurisdiction over suits that are, in

 substance, appeals from state-court judgments.’” Pelczar v. Kelly, 795 F. App’x 55, 56 (2d Cir.

 2020) (summary order) (quoting Sung Cho v. City of New York, 910 F.3d 639, 644 (2d Cir. 2018)).

 Rooker-Feldman thus applies where the federal-court plaintiff: “(1) lost in state court, (2) alleges,

 in district court, injuries caused by the state-court judgment, (3) invites the district court to review

 and reject the state-court judgment, and (4) commenced the district court proceedings after the

 state-court judgment was rendered.” Id. (quoting Vossbrinck v. Accredited Home Lenders, Inc.,

 773 F.3d 423, 426 (2d Cir. 2014)). Rooker-Feldman is applicable to exactly this instance. In both

 complaints, Plaintiff Galanova is seeking relief from state court proceedings that resulted in

 guardianship appointments as to Gitzis.

         C. Failure to State a Claim

         Even if the complaints in these instances were not barred for the previously discussed

 reasons, Plaintiff Galanova’s federal claims in both complaints should be dismissed, under Federal

 Rule of Civil Procedure (“FRCP”) 12(b)(6), for failure to state a claim upon which relief can be

 granted.

                 1.      Legal Standard

         To survive a motion to dismiss pursuant to FRCP 12(b)(6), “a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
                                                    7
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 8 of 15 PageID #: 155



 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Id. (quoting Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

 requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

 Id. (citation omitted).

         Determining whether a complaint states a plausible claim for relief is “a context-specific

 task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

 at 679 (citation omitted). In addressing the sufficiency of a complaint, courts are required to accept

 the well-pleaded factual allegations contained within the complaint as true, see Building Indus.

 Elec. Contractors Ass’n v. City of New York, 678 F.3d 184, 187 (2d Cir. 2012), but “need not credit

 conclusory statements unsupported by assertions of facts[,] or legal conclusions . . . presented as

 factual allegations,” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371, 404 (S.D.N.Y.

 2001) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). Additionally, “a court need not feel

 constrained to accept as truth conflicting pleadings that make no sense, or that would render a

 claim incoherent, or that are contradicted either by statements in the complaint itself or by

 documents upon which its pleadings rely, or by facts of which the court may take judicial notice.”

 Id. at 405–06 (citing Hirsch v. Arthur Andersen & Co., 72 F.3d 1085, 1095 (2d Cir. 1995)). At

 the same time, the Court is obligated to liberally construe a pro se plaintiff’s claims and arguments.

 See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006).

         The Court finds that Plaintiff Galanova has not stated a claim upon which relief can be

 granted in either complaint. The complaints in these matters are wholly conclusory. They simply

 list the statutes pursuant to which Galanova’s claims are asserted, and then copy-and-paste what



                                                   8
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 9 of 15 PageID #: 156



 appear to be state statutes in the text of the Complaint. The only facts alleged in the complaints

 are that Gitzis suffered a stroke and meets the definition of an individual with a disability under

 the ADA and that Plaintiff Gitzis signed a form giving Plaintiff Galanova power-of-attorney

 authority as to Gitzis in 2012. The complaints otherwise merely recapitulate Justice Baily-

 Schiffman’s decisions from the state court guardianship proceedings and include excerpts from

 affidavits and other court documents filed in state court proceedings. There are no specific facts

 alleged to support any of Galanova’s claims for relief.

                2.      Sections 1981 and 1982 Claims

        With respect to Plaintiff Galanova’s 42 U.S.C. §§ 1981 and 1982 claims, she fails to allege

 any racial motivation or discrimination, a fatal defect. Francis v. Kings Park Manor, Inc., 944

 F.3d 370, 380 (2d Cir. 2019) (“In an action under §§ 1981 or 1982, a plaintiff must allege three

 elements: First, that the plaintiff is a member of a racial minority; second, that the defendant

 intended to discriminate based on the plaintiff’s race; and third, that the discrimination concerned

 one of the enumerated statutory activities.”).

                3.      Disability Discrimination Claims

        Plaintiff Galanova’s ADA claims are similarly deficient because they do not allege that

 any adverse action was taken against her due to her participation in the state court guardianship

 proceedings. Nor does Galanova plead that she has a disability. See Davis v. N.Y.C. Dep’t of

 Educ., 804 F.3d 231, 234–35 (2d Cir. 2015).

                4.      Claims Construed as Arising Under Section 1983

        Section 407 of Title 42 “protects SSI and OASDI benefits from ‘execution, levy,

 attachment, garnishment, or other legal process . . . [and] imposes a broad bar against the use of

 any legal process to reach all social security benefits.” Wash. State Dep’t of Soc. and Health Servs.

 v. Guardianship Estate of Keffeler, 537 U.S. 371, 382 (2003) (internal quotation marks and

                                                  9
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 10 of 15 PageID #: 157



  citations omitted). While a private action cannot be brought directly under this statute, it may be

  brought under 42 U.S.C. § 1983. See Maine v. Thiboutot, 448 U.S. 1, 4–5 (1980); Sykes v. Bank

  of Am., 723 F.3d 399, 405 n.4 (2d Cir. 2013) (“[S]uits in federal court under § 1983 are proper to

  secure compliance with the provisions of the Social Security Act on the part of participating

  States.” (quoting Thiboutot, 448 U.S. at 4–5)). Given Plaintiff Galanova’s pro se status, the Court

  liberally construes her § 407 claim as arising under 42 U.S.C. § 1983.

         Nevertheless, Plaintiff Galanova fails to state a claim upon which relief may be granted.

  Plaintiff Galanova does not explain how she is entitled to Gitzis’s benefits such that her statutory

  rights were violated. Moreover, she does not particularize how Defendants in these two cases have

  a sufficiently close nexus to the State with respect to the challenged action, such that their private

  behavior may be treated as that of the State itself. Cf. Sykes, 723 F.3d at 405–06. It is of particular

  note that although guardians are “appointed by a court” they “exercise independent professional

  judgment in the interests of the clients they represent and are therefore not state actors for purposes

  of Section 1983.” Storck v. Suffolk Cty. Dep’t of Soc. Servs., 62 F. Supp. 2d 927, 941–42 (E.D.N.Y.

  1999) (finding made in the context of law guardians appointed for children).

         Plaintiff Galanova’s due process claim, which the Court is also construing as arising under

  § 1983, is similarly unparticularized and fails for substantially the same reasons. Also, Plaintiff

  Galanova fails to identify a property right of which she was deprived.

                 5.      Claims Brought Pursuant to Criminal Statutes

         Plaintiff Galanova also attempts to assert a claim pursuant to 18 U.S.C. §§ 1951 and 1957,

  which are criminal statutes that make it unlawful to interfere with commerce by threats or violence

  and to engage in monetary transactions in property derived from specified unlawful activity.

         The Court is construing Plaintiff’s claims as arising under the civil provision of the

  Racketeer Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C. §§ 1961 et seq.
                                                    10
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 11 of 15 PageID #: 158



         To state a claim under RICO’s civil provision, 18 U.S.C. § 1962(c), a plaintiff must
         allege “(1) that the defendant (2) through the commission of two or more acts (3)
         constituting a pattern (4) of racketeering activity (5) directly or indirectly invests
         in, or maintains an interest in, or participates in (6) an enterprise (7) the activities
         of which affect interstate or foreign commerce.”

  Liang v. Home Reno Concepts, LLC, __ F. App’x ___, 2020 WL 747941, at *2 (2d Cir. 2020)

  (summary order) (quoting Williams v. Affinion Grp., LLC, 889 F.3d 116, 123–24 (2d Cir. 2018)

  (alterations omitted)). Galanova fails to allege a single fact that would support any one of these

  elements.

                 6.       Sections 1985 and 1986 Claims

         Finally, Plaintiff Galanova’s claims under 42 U.S.C. §§ 1985 and 1986 fail as well, as

  Plaintiff does not assert any facts to support those causes of action.

         To prove a violation of Section 1985(3), a plaintiff must show the existence of (1)
         a conspiracy (2) for the purpose of depriving a person or class of persons of the
         equal protection of the laws, or the equal privileges and immunities under the laws;
         (3) an overt act in furtherance of the conspiracy; and (4) an injury to the plaintiff’s
         person or property, or a deprivation of a right or privilege of a citizen of the United
         States.

  Mazzocchi v. Windsor Owners Corp., 204 F. Supp. 3d 583, 617 (S.D.N.Y. 2016) (internal

  quotation marks and citation omitted).

         The conspiracy need not be shown by proof of an explicit agreement but can be
         established by showing [that] the parties have a tacit understanding to carry out the
         prohibited conduct. Further, it must be motivated by some racial or perhaps
         otherwise class-based, invidious discriminatory animus behind the conspirators’
         action.

  Id. (internal quotation marks and citations omitted). Plaintiff has not alleged any of these elements,

  as already discussed.

         Plaintiff’s Galanova’s claim under 42 U.S.C. § 1986 fails because the statute, on its face,

  makes a successful § 1985 claim a predicate requirement.




                                                   11
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 12 of 15 PageID #: 159



         D.     Judicial Immunity

         The Court also dismisses the claims against Justice Loren Baily-Schiffman, the presiding

  judge over the underlying state guardianship proceedings, as she is immune from suit. See Gross

  v. Rell, 585 F.3d 72, 84 (2d Cir. 2009) (“A Judge will not be deprived of immunity because the

  action [she] took was in error, was done maliciously, or was in excess of [her] authority; rather,

  [she] will be subject to liability only when [she] has acted in the clear absence of jurisdiction.”

  (quoting Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)) (emphasis in the original)). There is

  no allegation contained within these complaints that Justice Baily-Schiffman acted in the clear

  absence of jurisdiction.

         E. Denial of Leave to Amend

         Finally, the Court acknowledges that while it would typically allow a pro se plaintiff to

  amend his or her complaint at least once prior to dismissing it, see Grullon v. City of New Haven,

  720 F.3d 133, 139 (2d Cir. 2013), “[l]eave to amend may properly be denied if the amendment

  would be futile,” id. at 140 (internal quotation marks, alterations, and citation omitted). The Court

  finds that amendment would be futile under these circumstances. As previously described, this is

  not the first instance Plaintiff Galanova has tried to bring these particular claims. Multiple courts

  have denied the same claims. Simply put, they are wholly and unavoidably without merit.

  III.   Filing Injunction

         On January 15, 2020, the Court issued a show cause order directing Plaintiff Galanova to

  explain why a filing injunction should not be issued against her to prevent her from bringing

  additional actions relating to Gitzis’s state court guardianship proceedings, both in Galanova’s

  individual capacity and as Gitzis’s purported representative or guardian. On February 19, 2020,

  the Nozhnik Defendants also filed a motion for sanctions seeking a filing injunction in No. 19-

  CV-7273. (Dkt. 16.) That motion is now granted.
                                                   12
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 13 of 15 PageID #: 160



         “In determining whether to restrict a litigant’s future ability to sue, a court must

  consider ‘whether a litigant who has a history of vexatious litigation is likely to continue to abuse

  the judicial process and harass other parties.’” Eliahu v. Jewish Agency for Israel, 919 F.3d 709,

  713–14 (2d Cir. 2019) (quoting Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986)). That

  inquiry includes an analysis of the following factors:

         (1) the litigant’s history of litigation and in particular whether it entailed vexatious,
         harassing or duplicative lawsuits; (2) the litigant’s motive in pursuing the litigation,
         e.g., does the litigant have an objective good faith expectation of prevailing?; (3)
         whether the litigant is represented by counsel; (4) whether the litigant has caused
         needless expense to other parties or has posed an unnecessary burden on the courts
         and their personnel; and (5) whether other sanctions would be adequate to protect
         the courts and other parties.

  Id. at 714 (quoting Iwachiw v. N.Y.S. Dep’t of Motor Vehicles, 396 F.3d 525, 528 (2d Cir. 2005)

  (per curiam)).

         The Court finds that factors 1, 2, 4, and 5 heavily weigh in favor of instituting a filing

  injunction. As previously described, Plaintiff Galanova has filed multiple federal lawsuits relating

  to Gitzis’s underlying guardianship proceedings. (See Discussion supra, at 3–4.)7 The lawsuits

  filed by Plaintiff Galanova are the definition of duplicative as they continuously assert the same

  claims, frequently against the same entities. Given the number of times that Galanova has filed


         7
            In addition to the previously described cases, the Court notes that the Southern District
  of New York had to consider Galanova’s request to disqualify Defendant Portnoy as a
  representative of Gitzis in 2018. Galanova v. Adam Leitman Bailey, P.C., No. 17-CV-4915 (VSB),
  2018 WL 9489252, at *1 (S.D.N.Y. Oct. 12, 2018) (considering “(1) whether Vlad Portnoy, Esq.,
  the court-appointed guardian of property for Plaintiff Gitzis, should be disqualified as Plaintiff
  Gitzis’s representative in this action; (2) whether counsel for Defendants should be disqualified;
  and (3) whether this action should be discontinued on behalf of Plaintiff Gitzis.”).

          Also, on March 3, 2020, Plaintiff Galanova filed suit against, inter alia, the undersigned,
  Justice Baily-Schiffman, Defendant Nozhnik, Defendant Portnoy, Defendant 40-50 Brighton First
  Road Apartments Corp., and Defendant Isakov, for substantially the same claims raised in these
  cases and her other prior litigation. (See Gitzis v. Chen, E.D.N.Y. No. 20-CV-1149, Complaint,
  Dkt. 1.)

                                                    13
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 14 of 15 PageID #: 161



  these suits against the same or similar parties, undaunted by the dismissal of each such case to

  date, combined with this Court’s observations of Galanova’s demeanor in court, the only

  conclusion the Court can draw is that her purpose is to harass Defendants and that she will not stop

  without a filing injunction. Moreover, the judicial resources expended on repeatedly adjudicating

  the same claims pose an unnecessary burden on our court system and divert precious judicial

  resources away from meritorious cases. In addition, Galanova’s abuse of the judicial system has,

  and will continue, to deplete and squander the resources of Defendants—many of whom have the

  responsibility of caring and providing for Gitzis and others in need of guardianship

  appointments—who have now been sued multiple times in different fora.

         For these reasons, Plaintiff Galanova is henceforth barred from filing any action in federal

  court in the Eastern District of New York that relates, in any way, to Gitzis’s state court

  guardianship proceedings, without first seeking permission from the Court.

  IV.    Motion for Reconsideration

         The Court grants, in part, the Nozhnick Defendants’s motion for reconsideration. (Dkt.

  16.) The Court had previously directed Defendants to provide the Court, ex parte and under seal,

  Gitzis’s current mailing address. However, given the Court’s finding that Gitzis cannot represent

  himself, the Court, in the alternative, directs the Nozhnik Defendants, as the Guardian of Person

  for Gitzis, to apprise him of the content of this Memorandum and Order.

                                           CONCLUSION

         For the reasons stated herein, the Court denies Plaintiffs Galanova and Gitzis’s request for

  a Certificate of Default as to Defendant Nozhnik and denies the Nozhnik Defendants’ motion to

  dismiss to the extent it is based on Plaintiffs’ failure to effectuate proper service. Moreover, the

  Court dismisses both complaints, in their entirety. The federal claims brought by Plaintiff Gitzis

  are dismissed without prejudice. The federal claims brought by Plaintiff Galanova are dismissed

                                                  14
Case 1:19-cv-07273-PKC-RLM Document 20 Filed 04/27/20 Page 15 of 15 PageID #: 162



  without prejudice pursuant to the Rooker-Feldman doctrine, and, alternatively, for failing to state

  a claim upon which relief can be granted. The Court declines to assert supplemental jurisdiction

  over Plaintiffs’ remaining state law claims.

         The Court issues a filing injunction against Plaintiff Galanova: she is henceforth barred

  from filing any action in federal court in the Eastern District of New York that relates, in any way,

  to Gitzis’s state court guardianship proceedings, without first seeking permission from the Court.

         The Clerk of Court is respectfully directed to enter judgments and close these cases: Nos.

  19-CV-7273 and 20-CV-175. The Court further respectfully directs the Clerk of Court to open

  any future filings from Irina Galanova as a miscellaneous matter.



                                                        SO ORDERED.

                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge
  Dated: April 27, 2020
         Brooklyn, New York




                                                   15
